Citation Nr: 0828454	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-20 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for left 
knee and leg disability, right knee and leg disability, and a 
low back condition.  The veteran subsequently perfected an 
appeal of these issues.

In May 2008, a hearing was held before the undersigned 
Veterans Law Judge sitting at the RO.  At that time, the 
veteran submitted additional evidence along with a waiver of 
RO jurisdiction.  Review of the transcript reflects that the 
veteran withdrew the issues of entitlement to service 
connection for right and left knee disabilities.  See 
38 C.F.R. § 20.204 (2007).  As such, these issues are no 
longer before the Board and will not be considered herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has a current low back 
disability that is related to active military service.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), the 
duty to assist includes making reasonable efforts to obtain 
private medical records.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(c)(1) (2007).  In November 
2006, the veteran submitted an authorization for records from 
Dr. Smith.  On review, it does not appear that these records 
were requested.  Although the veteran submitted some records 
and statements from this physician, it is unclear whether all 
have been obtained.  Therefore, the identified records should 
be requested.  

The veteran testified that he was involved in two helicopter 
accidents during his service in Vietnam.  He reported that he 
received medical treatment during service and has had 
continued symptoms since that time.  Although requested, the 
RO was unable to obtain the veteran's complete service 
treatment records.  A Formal Finding on the Unavailability of 
Service Records was completed in June 2006.  

The veteran also reported in-patient treatment at a field 
hospital in An Khe in approximately May 1968 and at a medical 
facility in DaNang in approximately November 1968.  The RO 
requested in-patient clinicals from the An Khe Army Hospital 
and received a negative response.  It does not appear that 
records were requested from the medical facility in DaNang.  
An attempt should be made to obtain these records.

The veteran argued that VA should have applied the combat 
presumption, provided him with a VA examination, and applied 
the doctrine of reasonable doubt.  Pursuant to 38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2007), combat veterans may 
establish service incurrence of a disease or injury through 
satisfactory lay or other evidence which is consistent with 
the circumstances, conditions or hardships of service, even 
in the absence of official record of such incurrence.  See 
also 38 C.F.R. § 3.304(d) (2007).

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The record contains evidence of current disability.  Private 
treatment records document complaints of low back pain from 
the early 1990's to the present.  Various diagnoses are noted 
including chronic low back pain secondary to degenerative 
disc disease, lumbar spondylosis, and right sacroiliac 
dysfunction.

Review of the veteran's record shows that he served in 
Vietnam.  He was awarded various decorations, including the 
Combat Infantryman Badge and the Aircraft Crewman Badge.  He 
was also awarded Air Medals while assigned to Company A, 
228th Aviation Battalion (Assault Support Helicopter) for 
meritorious achievement while participating in aerial flight 
in Vietnam.  Evidence of record clearly establishes 
participation in combat.  The veteran has provided statements 
and testimony regarding injuries sustained to his low back in 
the reported helicopter accidents.  Review of private medical 
records shows some inconsistencies in the reported history 
regarding the severity of the accidents and the injuries 
received.  Notwithstanding, his reports of being involved in 
two helicopter crashes while serving in Vietnam are 
consistent with the facts and circumstances of his service.  
As such, his statements regarding in-service back complaints 
following those accidents are accepted.  

Regarding a possible relationship to service, the veteran 
submitted statements from Dr. Smith dated in October 2006 and 
May 2008.  Dr. Smith indicated that chronic sprain of the 
sacroiliac joint in men usually follows a major traumatic 
injury such as a serious automobile injury.  He believed that 
crashing a helicopter was consistent with the kind of injury 
that would lead to chronic sprain of the sacroiliac joint 
requiring surgical treatment.  The veteran also submitted 
various medical articles in support of his contentions.  

On review, the requirements set forth in McLendon are met.  
As such, a VA examination with medical opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.	Request records from Dr. Smith as 
identified in the November 2006 
authorization.  If a current 
authorization is needed, this should be 
requested from the veteran.  All 
records obtained or any response 
received should be associated with the 
claims folder.  

2.	Ask the veteran to provide the name of 
the medical facility in DaNang where he 
received treatment.  If sufficient 
information is received, request in-
patient clinical records from the 
identified facility.

3.	Schedule the veteran for an appropriate 
VA examination for his low back.  All 
necessary diagnostic tests and x-ray 
examinations should be completed.  The 
claims file should be provided to the 
examiner for review, and the examiner 
should note that it has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran currently has a low back 
disability that is at least as likely 
as not related to his active military 
service or events therein.  If no 
additional service records are found, 
the examiner should be advised that 
complete service treatment records are 
unavailable for review and that the 
veteran's report of injuring his low 
back during two helicopter crashes is 
accepted.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for a low back 
disability.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

